LEDDY, J.
On tbe original bearing plaintiffs in error’s application for writ of error was dismissed because of tbeir failure to comply with tbe order of tbe Supreme Court requiring tbem to file a writ of error bond as provided by tbe statute.
No motion for rebearing bas been filed by plaintiffs in error, but defendants in error have filed a motion for rehearing and tender therewith a bond executed by tbem as principals and with proper surety, agreeing'unconditionally to pay all costs incurred in this cause.
Plaintiffs in error have filed a reply to this motion, asserting that no motion for rehearing bas been filed by tbem, and that defendants in error have no right to obtain jurisdiction of tbe Supreme Court by filing a bond when they failed to apply for a writ of error.
It appears that plaintiffs in error are satisfied with the ruling of tbe Supreme Court dismissing their application. To grant a motion for rehearing at tbe defendants in error’s instance would permit tbem to avail themselves of tbe jurisdiction of tbe Supreme Court without complying with tbe procedure essential to obtaining writs of error.
We recommend that defendants in error’s motion for rehearing be overruled.